Citation Nr: 0739786	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-27 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date for an award of service 
connection for diabetes mellitus, prior to October 31, 2003.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 2000 to 
February 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Regional 
Office (RO) that granted the veteran's claim for service 
connection for diabetes mellitus, and assigned a 20 percent 
evaluation, effective October 31, 2003.  The veteran has 
disagreed with the effective date of the award.

FINDINGS OF FACT

1.  Service connection was granted for diabetes mellitus, 
effective October 31, 2003.

2.  The veteran's informal claim for service connection for 
diabetes mellitus was received on October 31, 2003, more than 
one year following her discharge from service.  


CONCLUSION OF LAW

The criteria for an effective date for an award of service 
connection for diabetes mellitus, prior to October 31, 2003, 
have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400(b)(2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), prescribes VA's duties to notify the claimant 
of the evidence needed to substantiate a claim, of the 
evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence, and it 
also prescribes VA's duties to help a claimant obtain 
relevant evidence, duties collectively referred to as the 
"duty to assist."  However, there are some claims to which 
VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  One such claim is where, as here, there is no 
dispute as to the facts, and the law is dispositive.  Mason 
v. Principi, 16 Vet. App. 129.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
does not affect matters on appeal when the question is 
limited to statutory interpretation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Thus, the Board concludes 
that no further action is necessary under the VCAA, since all 
evidence needed to adjudicate the claim is of record.

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

The underlying facts are not in dispute.  An informal claim 
for service connection for, among other disabilities, 
diabetes mellitus, was received by the RO on October 31, 
2003.  A formal claim was received in March 2004.  By rating 
action dated in January 2005, the RO granted service 
connection for diabetes mellitus, and assigned October 31, 
2003, as the effective date of the award.

The appellant argues that the effective date should be in 
July 2003, when she originally submitted a claim.  She 
asserts that she was assisted by M.B., but that he did not 
submit the claim.  The Board notes that when her claim was 
received on October 31, 2003, it was signed by her then-
representative, and a copy was sent to M.B., who was listed 
as a Veterans Service Officer for Cumberland County.  Thus, 
even if the Board concedes that the veteran had attempted to 
file a claim in July 2003, but that M.B. failed to submit it 
in a timely manner, there is no basis on which her claim may 
be granted.  The evidence indicates M.B. was a state service 
officer in Cumberland County, and not an employee of the 
United States Department of Veterans Affairs.  Thus, VA may 
not be liable for M.B.'s failure to file her claim in a 
timely fashion.  Moreover, the date of receipt of claim by 
the state veterans office cannot be deemed date of receipt of 
the claim by the United States Department of Veterans 
Affairs.  38 C.F.R. § 3.1(r). 

While the Board sympathizes with the veteran, her initial 
claim for service connection for diabetes mellitus was not 
received by VA until October 31, 2003, more than one year 
following her separation from service.  Thus, there is no 
basis on which an earlier effective date may be assigned and 
the claim is denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (in a case where the law 
is dispositive of the claim, it should be denied because of 
lack of legal entitlement under the law).  

ORDER

An effective date for an award of service connection for 
diabetes mellitus, prior to October 31, 2003, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


